DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “performing by the user equipment second control channel monitoring according to a second control resource set and at least one second search space set configuration, the second control channel monitoring performed on m subbands, m less than or equal to n, in the unlicensed band carrier, the m subbands being a subset of the n of subbands” together with the other elements are the reasons for allowance.
1.	Regarding claim 54 –   A method, comprising: performing at a user equipment first control channel monitoring according to a first control resource set and at least one first search space set configuration, the first control channel monitoring performed on n subbands, n>1, able to be transmitted by a base station in an unlicensed band carrier, determining, in response to a detection of a control channel in the monitoring and from the control channel, transmission bandwidth configuration to be used by the base station in the unlicensed band carrier for control channels, and performing by the user equipment second control channel monitoring according to a second control resource set and at least one second search space set configuration, the second control channel monitoring performed on m subbands, m less than or equal to n, in the unlicensed band carrier, the m subbands being a subset of the n of subbands.
2.	Regarding claim 59 – An apparatus, comprising at least one processor and at least one memory including computer instructions that, when executed by the at least one processor, cause the apparatus to: perform at a user equipment first control channel monitoring according to a first control resource set and at least one first search space set configuration, the first control channel monitoring performed on n subbands, n>1, able to be transmitted by a base station in an unlicensed band carrier, determine, in response to a detection of a control channel in the monitoring and from the control channel, transmission bandwidth configuration to be used by the base station in the unlicensed band carrier for control channels, and perform by the user equipment second control channel monitoring according to a second control resource set and at least one second search space set configuration, the second control channel monitoring performed on m subbands, m less than or equal to n, in the unlicensed band carrier, the m subbands being a subset of the n of subbands.
3.	Regarding claim 73 - An apparatus, comprising at least one processor and at least one memory including computer instructions that, when executed by the at least one processor, cause the apparatus to: transmit toward a user equipment at least one control channel and via a first control resource set and search space set configuration defined according to an actual transmission bandwidth configuration for an unlicensed band carrier for the apparatus, the at least one control channel indicating to the user equipment the actual transmission bandwidth configuration for the unlicensed band carrier, and transmit a control channel using the actual transmission bandwidth configuration for the unlicensed band carrier, according to a second control resource set and at least one second search space set on one or more subbands defined by the actual transmission bandwidth configuration.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 54-73 are allowable over the prior art of record.

Conclusion

Claims 54-73 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moon et al. (US 2020/0221428 A1) discloses method for transmitting or receiving DL control channel and device using same.
Lee et al. (US 2020/0177254 A1) discloses apparatus and method for determining whether to provide a CSI report.
Si et al. (US 2019/0306832 A1) discloses method and apparatus for supporting large subcarrier spacing for SS?PBCH block.
Sun et al. (US 2018/0227777 A1) discloses control resource set group design for improved communications devices, systems, and networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314
John Pezzlo
17 August 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465